Case: 21-51103     Document: 00516322825         Page: 1     Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 17, 2022
                                No. 21-51103
                            consolidated with                         Lyle W. Cayce
                                No. 21-51124                               Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luciano Felipe-Pascual,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-527-1
                            USDC No. 4:21-CR-740-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Luciano Felipe-Pascual appeals his conviction and sentence for entry
   after removal under 8 U.S.C. § 1326(a) and (b)(1), along with the revocation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51103      Document: 00516322825             Page: 2   Date Filed: 05/17/2022




                                     No. 21-51103
                                   c/w No. 21-51124

   of the term of supervised release that he was serving at the time of the offense.
   He has not briefed, and has therefore abandoned, any challenge to the
   revocation of supervised release or his revocation sentence. See United States
   v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          For the first time on appeal, he contends that § 1326(b) is
   unconstitutional because it permits a defendant to be sentenced above the
   statutory maximum of § 1326(a) based on the fact of a prior conviction that
   was not alleged in the indictment or found by a jury beyond a reasonable
   doubt. Felipe-Pascual correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See, e.g., United
   States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). However, he wishes to
   preserve the issue for further review and has filed an unopposed motion for
   summary disposition.      Because summary disposition is appropriate, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Felipe-
   Pascual’s motion is GRANTED, and the district court’s judgment is
   AFFIRMED.




                                          2